 



Exhibit 10.1
DANA CORPORATION EXCESS BENEFITS PLAN
ARTICLE I
DEFINITIONS
     1.1. “Benefit Payment Period” means the one of the following that applies
to the particular Employee or Recipient:
     (a) For an Employee or Recipient who is receiving payments for the
remainder of a term certain period, Benefit Payment Period means the remainder
of such term certain period.
     (b) For an Employee or Recipient who is receiving payments for his or her
remaining lifetime, the Benefit Payment Period is the Life Expectancy of the
Employee or Recipient.
     (c) For an Employee or Recipient who is receiving payments for his or her
remaining lifetime plus payments for the lifetime of a Contingent Annuitant, the
Benefit Payment Period is the Life Expectancy of the Employee or Recipient plus
an additional period to reflect the Life Expectancy of the Contingent Annuitant
after the death of the Employee or Recipient.
     “Board” means the Board of Directors of the Company.
     1.3. “Change in Control” shall mean, except as otherwise stated in
Sections 4.9 and 4.10 of this Plan, the first to occur of any of the following
events:
     (a) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 20% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with any acquisition by any corporation pursuant
to a transaction that complies with clauses (1), (2) and (3) of paragraph
(c) below; or
     (b) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on December 8, 2003,
constitute the Board (the “Incumbent Board”) and any new director whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on December 8,
2003 or whose appointment, election or nomination for election was previously so
approved or recommended. For purposes of the preceding sentence, any director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the

1



--------------------------------------------------------------------------------



 



election of directors of the Company, shall not be treated as a member of the
Incumbent Board; or
     (c) there is consummated a merger, reorganization, statutory share exchange
or consolidation or similar corporate transaction involving the Company or an
direct or indirect subsidiary of the Company, a sale or other disposition of all
or substantially all of the assets of the Company, or the acquisition of assets
or stock of another entity by the Company or any of its subsidiaries (each a
“Business Combination”), in each case unless, immediately following such
Business Combination, (1) the voting securities of the Company outstanding
immediately prior to such Business Combination (the “Prior Voting Securities”)
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of the Business Combination or
any parent thereof) at least 50% of the combined voting power of the securities
of the Company or such surviving entity or parent thereof outstanding
immediately after such Business Combination, (2) no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Corporation or
the surviving entity of the Business Combination or any parent thereof (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Corporation or its Affiliates) representing 20% or
more of the combined voting power of the securities of the Corporation or
surviving entity of the Business Combination or the parent thereof, except to
the extent that such ownership existed immediately prior to the Business
Combination and (3) at least a majority of the members of the board of directors
of the Corporation or the surviving entity of the Business Combination or any
parent thereof were members of the Incumbent Board at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination; or
     (d) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.
Notwithstanding the foregoing, any disposition of all or substantially all of
the assets of the Company pursuant to a spinoff, splitup or similar transaction
(a “Spinoff”) shall not be treated as a Change in Control if, immediately
following the Spinoff, holders of the Prior Voting Securities immediately prior
to the Spinoff continue to beneficially own, directly or indirectly, more than
50% of the combined voting power of the then outstanding securities of both
entities resulting from such transaction, in substantially the same proportions
as their ownership, immediately prior to such transaction, of the Prior Voting
Securities; provided, that if another Business Combination involving the
Corporation occurs in connection with or following a Spinoff, such Business
Combination shall be analyzed separately for purposes of determining whether a
Change in Control has occurred.
     1.4. “Code” means the Internal Revenue Code of 1986, as amended, or as it
may be amended from time to time.
     1.5. “Company” means Dana Corporation, a corporation organized under the
laws of the Commonwealth of Virginia.

2



--------------------------------------------------------------------------------



 



     1.6. “Contingent Annuitant” means the person designated to receive
retirement benefits under this Plan following the death of the Employee or a
Recipient.
     1.7. “Deferred Awards” means deferred awards, earned under the Dana
Corporation Additional Compensation Plan on account of long- or short-term award
periods
     (a) ending on or after January 1, 1988, except as provided in paragraph
(b), below, and
     (b) ending either before January 1, 1988, or on or after January 1, 1988,
solely for purposes of determining the amount of the Employee’s benefit under
Section 5 of Part I of Appendix E of the Retirement Plan.
     1.8 “Disabled” shall mean that the Employee is determined to be (a) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (b) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan of the Company.
     1.9. “Effective Date” means September 1, 1988.
     1.10. “Employee” means an individual who is a participant (including a
retired participant) in a funded, defined benefit pension plan maintained by the
Company, or any successor plan that may be adopted or substituted for such plan
if, and only if,
     (a) the individual’s benefits under such defined benefit plan are limited
by reason of the provisions of such plan that are designed to comply with the
limitations imposed by Section 401(a)(17) or Section 415 of the Code; and/or
     (b) the individual is actively employed by the Company on or after
September 1, 1988, and the individual’s benefits under such defined benefit plan
are limited by reason of the fact that Deferred Awards are not recognized as
earnings for purposes of determining the individual’s benefits under such
defined benefit plan.
     1.11 “Grandfathered Benefit” means that portion of an Employee’s benefits
under this Plan which had already been accrued by December 31, 2004 and was
fully vested and not subject to a substantial risk of forfeiture on that date.
     1.12. “Life Expectancy” means the expected remaining lifetime based on the
Mortality Table and the age at the nearest birthday of the Employee or Recipient
at the date the Lump Sum Payment is made. If a joint and contingent survivor
annuity has been elected, then Life Expectancy shall reflect the joint Life
Expectancies of the Employee or Recipient and Contingent Annuitant.

3



--------------------------------------------------------------------------------



 



     1.13. “Lump Sum Payment” shall be determined as set forth in paragraph
(c) of Section 4.7 of the Plan.
     1.14. “Mortality Table” shall mean the Unisex Pension Plan 1984 Mortality
Table (set forward one year in age) or such other pensioner annuity mortality
table as the Company with the written consent of the Employee or Recipient shall
determine and the associated Uniform Seniority Table for the determination of
joint life expectancies, provided that for distributions with annuity starting
dates after December 31, 002 the Mortality Table used for purposes of adjusting
any benefit for purposes of Sections 417(e) and 415(b)(2) of the Code shall be
the 1994 GAR Table prescribed in Rev. Rul. 2001-62, based upon a fixed blend of
50 percent of the unloaded male mortality rates and 50 percent of the unloaded
female mortality rates underlying the 1994 Group Annuity Reserving Table,
projected to 2002.
     1.15. “Net Specified Rate” shall mean the interest rate which will produce
income on a tax free basis that equals the income produced by the Specified Rate
net of the combined highest rates of Federal, state and local income taxes that
are in effect in the jurisdiction of the Employee or Recipient on the date of
payment of the Lump Sum Payment.
     1.16. “Pension Plan” means the funded, defined benefit pension plan in
which an Employee was participating at the time of his termination of employment
(or retirement) from the Company.
     1.17. “Plan” means the “Dana Corporation Excess Benefits Plan”, as set
forth herein.
     1.18. “Plan Administrator” means the Plan Administrator appointed under the
Pension Plan.
     1.19. “Retirement Plan” means the Dana Corporation Retirement Plan, as
amended from time to time.
     1.20 “Specified Employee” means any Employee of the Company who was
determined to be a “key employee” of the Company, within the meaning of Code
section 416(i) (without regard to paragraph (5) thereof) as of the preceding
specified employee identification date, pursuant to the Company’s Policy on
Identifying Specified Employees adopted by the Compensation Committee of the
Company’s Board, as such Policy may be amended from time to time.
     1.21. “Specified Rate” shall mean an interest rate equal to 85% of a
composite insurance company annuity rate provided by an actuary designated by
the Plan Administrator (and provided by such actuary as of the last month of the
calendar year next preceding the calendar year in which the distribution is
made), subject to the condition that the interest rate in effect for any such
year may not differ from the rate in effect for the prior year by more than
one-half of one percent, and also subject to the condition that any such rate
shall be rounded to the nearest one-tenth of one percent (and if such rate is
equidistant between the next highest and next lowest one-tenth of one percent,
rounded to the next lowest one-tenth of one percent).

4



--------------------------------------------------------------------------------



 



ARTICLE II
PURPOSE OF THE PLAN
     2.1. Purpose. This Plan as adopted effective September 1, 1988, is hereby
amended effective January 1, 1998 and is intended to continue the excess
benefits plan of the Company that had previously been set forth in a Resolution
of the Board dated June 9, 1975.
     This Plan is amended and restated effective as of January 1, 2005 in order
to comply with the requirements imposed on deferred compensation plans by
Section 409A of the Code, as added by the American Jobs Creation Act of 2004.
However, the new restrictions set forth in Section 4.9 below in order to comply
with Code Section 409A shall not be applicable to any Grandfathered Benefit
accrued under this Plan by December 31, 2004, and such Section 4.9 shall not be
applicable to any Employee whose entire benefit under this Plan consists of a
Grandfathered Benefit. By amending and restating this Plan, the Company does not
intend to assume this Plan for purposes of Section 365 of the Bankruptcy Code,
11 USC Section 365.
ARTICLE III
ELIGIBILITY
     3.1. Eligibility. All Employees and beneficiaries of Employees eligible to
receive retirement benefits from a funded, defined benefit pension plan
sponsored by the Company shall be eligible to receive benefits under this Plan
in accordance with Article IV, regardless of when the Employee may have
terminated employment or retired (except as otherwise specified by Article IV).
ARTICLE IV
BENEFITS
     4.1. Basic Benefit.
     (a) An Employee who, on or after September 1, 1988, terminates active
employment or retires from active employment with the Company shall be entitled
to receive a lump sum payment equal to the excess (if any) of:
     (i) the total of the lump sum benefits that the Employee would have
received from all Company-sponsored, funded, defined benefit pension plans in
which he was a participant, determined without regard to the limitations on such
benefits imposed by such plans in order to comply with the limitations imposed
by Section 401(a)(17) and Section 415 of the Code and, in the case of an
Employee who is actively employed by the Company on or after September 1, 1988,
and solely for purposes of the benefits payable from the Retirement Plan (but
not for purposes of any benefits payable pursuant to the second paragraph of
Section 14 of Part I of Appendix E of the Retirement Plan), determined without
regard to the provisions of the Retirement Plan that exclude Deferred Awards
under the Dana Corporation Additional Compensation Plan from the definition of
earnings under the Retirement Plan, and determined, except as provided in
Section 4.1(e) hereof, on the basis of the

5



--------------------------------------------------------------------------------



 



Mortality Table and the interest rate equal to the average annual yield on
30-year Treasury securities at constant maturity published in the Federal
Reserve Statistical Release effective for the November preceding the beginning
of the calendar year in which the first benefit payment is to be made, over
     (ii) the total of the lump sum benefits that he is entitled to receive from
such Company-sponsored, funded, defined benefit pension plans, determined on the
basis of the assumption that the Employee’s benefits under such plans are paid
in the form of a lump sum benefit, payable as of the Employee’s date of
retirement under the Pension Plan and determined, except as provided in
Section 4.1(e) hereof, on the basis of the Mortality Table and the interest rate
equal to the average annual yield on 30-year Treasury securities at constant
maturity published in the Federal Reserve Statistical Release effective for the
November preceding the beginning of the calendar year in which the first benefit
payment is to be made.
     (b) Subject to the provisions of Section 4.2 hereof, and, if applicable,
Section 4.9(b) hereof, the benefit payable pursuant to paragraph (a) of this
Section 4.1, shall be paid in the form of a lump sum payment, payable as of the
Employee’s date of retirement under the Pension Plan or as soon thereafter as
may be reasonably practical (but in no event later than the end of the calendar
year which includes the Employee’s date of retirement, or, if later, the
fifteenth day of the third calendar month after such date of retirement).
     (c) If an Employee eligible for a benefit under the Plan dies before the
date as of which such benefit is scheduled to be paid hereunder, a lump sum
benefit shall be paid to the Employee’s surviving spouse (if any), as of the
earliest month (if any) in which the spouse’s benefits could commence under the
Pension Plan or as soon thereafter as may be reasonably practical (but in no
event later than the end of the calendar year which such month, or, if later,
the fifteenth day of the third calendar month after the Employee’s date of
death). The amount of such benefit shall be a lump sum payment equal to the
excess (if any) of:
     (i) the total of the lump sum benefits that the spouse would have received
from all Company-sponsored, funded, defined benefit pension plans in which the
Employee was a participant but for the limitations on benefits imposed by such
plans in order to comply with the limitations imposed by Section 401(a)(17) and
Section 415 of the Code and, in the case of an Employee who is actively employed
by the Company on or after September 1, 1988, and solely for purposes of the
benefits payable from the Retirement Plan (but not for purposes of any benefits
payable pursuant to the second paragraph of Section 14 of Part I of Appendix E
of the Retirement Plan), determined without regard to the provisions of the
Retirement Plan that exclude Deferred Awards under the Dana Corporation
Additional Compensation Plan from the definition of earnings under the
Retirement Plan, and determined on the basis of the Mortality Table and the
interest rate equal to the average annual yield on 30-year Treasury securities
at constant maturity published in the Federal Reserve Statistical Release
effective for the November preceding the beginning of the calendar year in which
the first benefit payment is to be made, over

6



--------------------------------------------------------------------------------



 



     (ii) the total of the lump sum benefits that the spouse is entitled to
receive from such Company-sponsored, funded, defined benefit pension plans,
determined on the basis of the assumption that the spouse’s benefits under such
plans are paid in the form of a lump sum benefit and determined on the basis of
the Mortality Table and the interest rate equal to the average annual yield on
30-year Treasury securities at constant maturity published in the Federal
Reserve Statistical Release effective for the November preceding the beginning
of the calendar year in which the first benefit payment is to be made.
     (d) No death benefits shall be paid hereunder with respect to an active
Employee who is not married on the date of his death.
     (e) Notwithstanding the foregoing provisions of this Section 4.1, if an
active Employee retires and receives a benefit under any of the following plan
provisions:
     (i) Section 3.04 of the Retirement Plan;
     (ii) Section 3.04D of the Dana Corporation Retirement Income Plan, as
amended by the Second Amendment to that Plan;
     (iii) Section 3.6D of the Dana Corporation Spicer Axle Salaried Pension
Plan, as amended by the First Amendment to that Plan;
     (iv) Section 5.1c.v. of the Retirement Plan for Management Employees of
Racine Hydraulics Division-Dana Corporation, as amended by the First Amendment
to that Plan;
     (v) Section 4.6.5 of the Dana Corporation Weatherhead Division Pension Plan
for Salaried Employees, as amended by the First Amendment to that Plan;
     (vi) Section 4.7.1 of the Dana Corporation Gresen Manufacturing Division
Management Pension Plan, as amended by the First Amendment to that Plan; or
     (vii) Option E of Section 6.4 of the Tyrone Salaried Pension Plan, as
amended by the First Amendment to that Plan,
then the benefits described in Section 4.1(a)(i) and (ii), in respect of the
above-described plan benefits, shall be determined on the basis of the mortality
rates, interest assumptions and other factors that would be applicable to the
form of payment selected by the Employee under such other plan.
     (f) Notwithstanding the foregoing provisions of this Section 4.1, benefits
under this Plan shall only be based on that portion of an Employee’s 1994 and
subsequent years’

7



--------------------------------------------------------------------------------



 



Additional Compensation Plan bonus awards (whether or not deferred) as do not
exceed 125% of the base salary paid to the Employee by the Company for the
applicable year.
     (g) If an Employee is eligible to receive benefits under another
nonqualified deferred compensation plan with respect to any period of service,
and the other plan replaces benefits that are limited by the application of
Section 401(a)(17) or Section 415 of the Code to a tax-qualified defined benefit
plan, the Employee’s benefits under this Plan shall be reduced by the benefits
received under such other nonqualified plan with respect to the same period of
service.
     (h) Effective on and after June 30, 2007, the benefit payable to the
Employee under Subsection 4.1(a) and the death benefit payable to the Employee’s
surviving spouse under Subsection 4.1(c), if any, shall not increase by reason
of any additional future service credit accruals after the June 30, 2007 date on
which benefit accruals under the Pension Plan were frozen, and the Employee’s
total lump sum benefits under Subsections 4.1(a)(1) and 4.1(c)(i) shall be
calculated without including any benefits the Employee would have accrued under
the pension formula under the relevant Pension Plan attributable to earnings,
service or increases in average annual earnings after June 30, 2007 (or such
later date as the freeze of the Employee’s benefit accruals under the relevant
Pension Plan may take effect). The intent of this Subsection 4.1(h) is that the
Employee’s benefit accruals under Subsection 4.1(a)(i) and 4.1(c)(i) shall be
frozen as of the same date future service accruals under the relevant Pension
Plan ceased.
     (i) Effective on and after November 1, 2007, no benefit payable to any
Employee under this Plan and no death benefit payable with respect to any such
Employee shall exceed the amount of the benefit which would have been payable to
the Employee under the terms of this Section 4.1 of this Plan, had the Employee
retired on October 31, 2007. Such benefits shall not increase by reason of any
crediting of additional interest credits for periods after October 31, 2007.
     (j) Special One-Time Election to Receive Lump Sum Payouts Pursuant to
Chapter 11 Plan. Notwithstanding anything else in this Plan to the contrary, any
Employee who has an undistributed accrued benefit under this Plan as of
November 1, 2007 and would not otherwise be entitled to receive a distribution
under this Plan during 2006 or 2007, shall be entitled to elect, by filing a
written election with the Vice President Human Resources of the Company before
December 31, 2007, to receive a payment of his or her benefit under this Plan
during 2008 (but not before the date on which the Chapter 11 Plan of
Reorganization for the Company confirmed by the U.S. Bankruptcy Court takes
effect) regardless of whether the Employee has terminated active employment with
the Company prior to the date of payment. This payment shall be equal to the
lesser of (i) the amount of the lump sum benefit calculated for the Employee
under Section 4.1(a) of this Plan or (ii) the amount payable with respect to the
Employee’s claim for benefits under this Plan pursuant to the terms of the
Company’s Plan of Reorganization, and shall be paid in a lump sum payment (or
series of lump sum payments to be completed during 2008) consisting of such
payments of cash or stock as may be provided for similar unsecured claims in the
terms of the Plan of

8



--------------------------------------------------------------------------------



 



Reorganization confirmed by the U.S. Bankruptcy Court. Pursuant to IRS Notice
2005-1 Q&A-19(c), and IRS Notice 2006-79, any such election by the Employee will
not be treated as a change in the form and timing of a payment subject to the
4.9(e) of this Plan and Code Section 409A(a)(4), provided that, the Participant
files the election no later than December 31, 2007. With respect to a new
election to change the time and form of payment made on or after January 1, 2007
and on or before December 31, 2007, the new payment election shall apply only to
amounts that would not otherwise be payable in 2007.
     4.2 Form of Benefit Payments.
     An Employee eligible for a benefit under this Plan shall be entitled to
receive his benefit in the form of an immediate lump sum payment. However,
subject to the restrictions set forth in Section 4.9 below, the Employee may
request that his benefit be paid instead pursuant to an optional form of payment
that would be available for the payment of the Employee’s retirement benefit
under the Pension Plan. The amount of the benefit payable pursuant to any form
of payment under this paragraph (a) shall be determined by applying the
mortality rates, interest assumptions and other factors prescribed by the
Retirement Plan that would be applicable to the form of payment that the
Employee has requested under this Plan. Any post-retirement increase in the
benefits being paid to an Employee under the Pension Plan shall also be applied
on a comparable basis to any monthly supplemental benefits being paid under this
paragraph (a).
     In addition to the distribution options available under paragraph (a) of
this Section 4.2, an Employee eligible for a benefit under this Plan may request
to receive his benefit in 120 monthly installments, regardless of whether the
Employee has elected this form of payment for his retirement benefit under the
Pension Plan. An Employee may elect the 120-month installment benefit only if
his employment with the Company terminates on or after July 1, 1988. The
Employee’s lump sum benefit determined under paragraph (a) of Section 4.1 shall
be converted to monthly installments using the “applicable interest rate” under
Section 417(e) of the Code for the November preceding the calendar year in which
the payments commence. If the Employee dies before 120 monthly payments have
been made, there shall be paid to his beneficiary, commencing on the first day
of the month following his death and continuing for the remainder of the
120-month period, the monthly benefit that had been paid to the Employee. No
payments shall be made either to the Employee or to his beneficiary after
120 monthly payments have been made.
     (c) If the Employee requests the 120-month installment option under
paragraph (b), the Employee shall designate in writing a natural person (or
persons) to be his beneficiary. The Employee may not designate a trust or his
estate to be his beneficiary. If an Employee designates his spouse as his
beneficiary and they thereafter divorce, such designation shall be automatically
revoked. The Employee may change his beneficiary designation in writing at any
time before his installment payments commence, but he may not change his
beneficiary designation after his payments commence. If the Employee dies after
his installment payments have commenced and he is not survived by a designated
beneficiary, the remaining monthly payments shall be paid to the Employee’s
estate. If the

9



--------------------------------------------------------------------------------



 



Employee is survived by a designated beneficiary, and the beneficiary dies
before the complete disbursement of the payments due, the remaining monthly
payments shall be paid to the beneficiary’s estate.
     (d) The Employee’s written request to receive an optional form of payment
under paragraph (a) or paragraph (b) instead of an immediate lump sum must be
filed with the Vice President- Human Resources of the Company before the
Employee’s date of retirement under the Pension Plan, provided that any such
election filed on or after January 1, 2005 shall also comply with the
requirements set forth in Section 4.9 below. The request shall be granted or
denied in the sole discretion of the Vice President-Human Resources of the
Company. If the Employee is the Vice President-Human Resources of the Company,
the duties of the Vice President-Human Resources of the Company under this
Section 4.2 shall be discharged by the President of the Company.
     4.3. Time and Duration of Benefit Payments. Benefits due under the Plan
shall be paid in a lump sum, except as otherwise determined pursuant to an
election filed with the Vice President-Human Resources or the President of the
Company pursuant to Section 4.2 hereof.
     Benefits payable under this Plan as a result of an Employee’s retirement
shall be payable as of the Employee’s date of retirement under the Pension Plan
or as soon thereafter as may be reasonably practical (but in no event later than
the end of the calendar year which includes the Employee’s date of retirement,
or, if later, the fifteenth day of the third calendar month after such date of
retirement), or to the extent the provisions of Section 4.9(b) below are
applicable to the Employee because the Employee is a Specified Employee, six
months and one day after the Employee’s date of retirement.
     4.4. Benefits Unfunded. The benefits payable under the Plan shall be paid
by the Company each year out of its general assets and shall not be funded in
any manner. The obligations that the Company incurs under this Plan shall be
subject to the claims of the Company’s other creditors having priority as to the
Company’s assets.
     4.5. Nonalienability. The Plan Administrator may recognize the right of an
alternate payee named in a domestic relations order to receive all or a portion
of an Employee’s benefit under this Plan, provided that (a) the domestic
relations order would be a “qualified domestic relations order” within the
meaning of Section 414(p) of the Code if Section 414(p) were applicable to the
Plan; (b) the domestic relations order does not purport to give the alternate
payee any right to assets of the Company or its affiliates; and (c) the domestic
relations order does not purport to give the alternate payee any right to
receive payments under the Plan before the Employee is eligible to receive such
payments. If the domestic relations order purports to give the alternate payee a
share of a benefit to which the Employee currently has a contingent or
non-vested right, the alternate payee shall not be entitled to receive any
payment from the Plan with respect to the benefit unless the Employee’s right to
the benefit becomes nonforfeitable. Except as set forth in the preceding two
sentences with respect to domestic relations orders, and except as required
under applicable federal, state, or local laws concerning the withholding of
tax, rights to benefits payable under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, attachment or
other legal

10



--------------------------------------------------------------------------------



 



process, or encumbrance of any kind. Any attempt to alienate, sell, transfer,
assign, pledge, or otherwise encumber any such supplemental benefit, whether
currently or thereafter payable, shall be void.
     4.6. Successors to the Corporation. This Plan shall be binding upon and
inure to the benefit of any successor or assign of the Company, including,
without limitation, any corporation or corporations acquiring directly or
indirectly all or substantially all of the assets of the Company whether by
merger, consolidation, sale or otherwise (and such successor or assign shall
thereafter be deemed embraced within the term “Company” for the purposes of this
Plan. Notwithstanding the foregoing, the Plan will not be assumed by the Company
for purposes of Section 365 of the Bankruptcy Code, 11 U.S.C. Section 365, or
assumed or maintained by any other employer which may become a successor to the
Company pursuant to the terms of the Company’s Plan of Reorganization confirmed
under Chapter 11 of the Bankruptcy Code..
     4.7. Change in Control. Anything hereinabove in this Article IV or
elsewhere in this Plan to the contrary notwithstanding:
     (a) Lump sum payment. Upon the occurrence of a Change in Control, (i) each
Employee, (ii) each former Employee and (iii) each Employee’s spouse or
beneficiary following his death who is receiving benefits under the Plan (each,
a “Recipient”) shall receive, on account of future payments of any and all
benefits due under the Plan, a Lump Sum Payment, so that each such Employee,
former Employee or Recipient will receive substantially the same amount of
after-tax income as before the Change of Control, determined as set forth in
paragraph (c) of this Section 4.7, provided that, effective on and after
January 1, 2005, such lump sum distribution shall be limited to the
Grandfathered Benefit unless the Change in Control also qualifies as a Change in
Control Event as provided in Section 4.9(c) below. Subject to Section 4.9(c)
below, this Lump Sum Payment shall be made during the calendar year which
includes the effective date of the Change in Control.
     (b) Certain matters following a lump sum payment. An Employee who has
received a Lump Sum Payment pursuant to paragraph (a) of this Section 4.7 shall,
thereafter (i) while in the employ of the Company, continue to accrue benefits
under the Plan, and (ii) be eligible to be paid further benefits under the Plan,
after appropriate reduction in respect of the Lump Sum Payment previously
received. For purposes of calculating such reduction, the Lump Sum Payment shall
be accumulated with interest at the Specified Rate in effect from time to time
for the period of time from initial payment date to the next date on which a
computation is to be made (i.e., upon Change in Control, retirement, or other
termination of employment). It shall then be converted to a straight-life
annuity using the current annuity certain factor. The current annuity certain
factor will be determined on the Net Specified Rate basis if this benefit
payment is being made due to a subsequent Change in Control; otherwise, the
Specified Rate shall be used.
     (c) Determination of lump sum payment. The Lump Sum Payment referred to in
paragraph (a) of this Section 4.7 shall be determined by multiplying the annuity
certain factor (for monthly payments at the beginning of each month) based on
the Benefit Payment Period

11



--------------------------------------------------------------------------------



 



and the Net Specified Rate by the monthly benefit (adjusted for assumed future
benefit adjustments due to Social Security and Code Section 415 changes in the
Pension Plan) to be paid to the Employee or Recipient under the Plan. The date
of the Change in Control shall be treated as the date of retirement for each
Employee who would otherwise be eligible for retirement as of such date for
purposes of calculating the Lump Sum Payment.
     4.8. Taxation. Notwithstanding anything in the Plan to the contrary, if the
Internal Revenue Service determines that the Employee is subject to Federal
income taxation on an amount in respect of any benefit provided by the Plan
before the distribution of such amount to him, the Company shall forthwith pay
to the Employee all (or the balance) of such amount as is includible in the
Employee’s Federal gross income and shall correspondingly reduce future
payments, if any, of the benefit. ). Except as provided in Section 4.7 with
respect to payments after a Change in Control, the Company shall not reimburse
the Employee or any Recipient for any tax, interest, or penalty that the
Employee or Recipient owes with respect to any payment from the Plan. Effective
on and after January 1, 2005, this Section 4.8 shall only apply to Grandfathered
Benefits accrued under this Plan as of December 31, 2004.
     4.9 Additional Restrictions on Deferred Compensation. Effective on and
after January 1, 2005, any payment of benefits under the Plan to an Employee
(other than Grandfathered Benefits described in Subsection 4.9(e) below) shall
be subject to the additional restrictions imposed pursuant to Code Section 409A
set forth in the following Subsections 4.9 (a), (b), (c), (d) and (e).
     (a) Restriction on In-Service Distributions. No benefits payable to an
Employee under this Plan shall be distributed earlier than
     (i)   the date of the Employee’s separation from service with the Company
[as this term may be defined in Section 409A(a)(2)(A)(i) of the Code and
regulations promulgated thereunder],

    (ii)   the date the Employee becomes Disabled,       (iii)   the date of the
Employee’s death,       (iv)   a specified time (or pursuant to a fixed
schedule) specified under the Plan (including pursuant to an election under
Section 4.1(j) of the Plan); or       (v)   a Change in Control, but only to the
extent provided in Subsection 4.9(c) below and regulations under Section 409A of
the Code.

     (b) Additional Restriction on Distributions to Specified Employees.
Notwithstanding Section 4.2 above, on or after January 1, 2005, if at the time a
benefit would otherwise be payable to an Employee under this Plan, the Employee
is a “Specified Employee” [as defined in Section 1.20 above], the distribution
of the Employee’s benefit may not be made or commence until six months and one
day after the date of the Employee’s

12



--------------------------------------------------------------------------------



 



separation from service with the Company [as that term may be defined in Section
409A(a)(2)(A)(i) of the Code and regulations promulgated thereunder], or, if
earlier the date of death of the Employee. Any payments not made to the Employee
during the six-month period shall be made to the Employee, along with interest
at the rate credited under the Pension Plan for the same period, six months and
one day after the date of the Employee’s separation from service with the
Company (or as soon thereafter as may be reasonably practical). This Subsection
4.9(b) shall remain in effect only for periods in which the stock of the Company
is publicly traded on an established securities market.
     (c) Payments on a Change in Control. If a Change in Control occurs on and
after January 1, 2005 (the effective date of the termination of this Plan), the
immediate lump sum benefit payable to an Employee pursuant to Section 4.8 above
shall be limited to the Employee’s Grandfathered Benefit (if any) except to the
extent that such Change in Control also satisfies the requirements for a Change
in Control Event, as described in Treasury Regulation Section 1.409A-3(i)(5),
with respect to the Employee.
     (d) No Linkage to Benefit Elections under Qualified Plan. Notwithstanding
any other provision of this Plan to the contrary, effective on and after
January 1, 2008, the Employee may not elect to receive the benefits payable to
the Employee under this Plan in optional forms of benefit payment other than a
lump sum payment, as provided for in Section 4.2. After December 31, 2007, the
Plan Administrator shall disregard any Employee’s election to receive his
benefits under this Plan in the same optional form of payment in which his
benefits under the Pension Plan are to be paid, except to the extent such
election relates only to a Grandfathered Benefit.
     (e) Restrictions on Subsequent Elections. Except as provided in
Section 4.1(j) above, any request or election to change the form in which an
Employee’s benefits under this Plan are distributed filed with the Company on or
after January 1, 2005 shall be given effect only if it satisfies the following
conditions:
     (i) such request or election may not take effect until at least 12 months
after the date on which the election is filed with the Company pursuant to
Section 4.2 above; and
     (ii) in the case of any request or election to change the timing of payment
for a benefit from this Plan (other than a benefit payable as result of the
Employee’s death), the first payment made pursuant to such an election may not
be made prior to the end of the period of 5 years from the date such payment
would otherwise have been made.
     (f) Grandfathered Benefits. For periods between January 1, 2005 and the
November 1, 2007 effective date of Section 4.1(j), the restrictions imposed by
this Section 4.9 shall not apply to that portion, if any, of the benefits
payable to an Employee who had a non-forfeitable right to receive benefits under
this Plan by December 31, 2004 which does not exceed the Employee’s
Grandfathered Benefit.

13



--------------------------------------------------------------------------------



 



     (g) Interpretation. This Section 4.9 has been adopted only in order to
comply with the requirements added by Section 409A of the Code. This Section 4.9
shall be interpreted and administered in a manner consistent with the
requirements of Code Section 409A, together with any regulations or other
guidance which may be published by the Treasury Department or Internal Revenue
Service interpreting such Section 409A. This Section 4.9 is not intended to
restrict the operation of this Plan in any manner not necessary to avoid adverse
tax consequences under such Section 409A of the Code.
     4.10 Change in Control Events
     (a) Effective on and after January 1, 2005, for purposes of Section 4.9(c)
and other provisions of this Plan, a “Change in Control Event” shall mean a
“Change in Ownership” as defined in subsection 4.10(b) below, a “Change in
Effective Control” as defined in Subsection 4.10(c) below, or a “Change in
Ownership of a Substantial Portion of Assets” as defined in Subsection 4.10(d)
below. This Section 4.10 has been adopted only in order to comply with the
requirements added by Section 409A of the Code, and shall be interpreted and
administered in a manner consistent with the requirements of Code Section 409A,
together with Treasury Regulation Section 1.409A-3(i)(5) and any other
regulations or guidance which may be published by the Treasury Department or
Internal Revenue Service from time to time interpreting such Section 409A.
     (b) Change in Ownership. For purposes of Section 4.9 and this Section 4.10,
a “change in the ownership” of the Company occurs on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v) or any successor regulation), acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if any one person or
more than one person acting as a group, is considered to own more than 50
percent of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the Company (within the meaning of subsection
4.10(c) below). An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section.
     (c) Change in the Effective Control. For purposes of Section 4.9 and this
Section 4.10, a change in the effective control of the Company occurs on the
date that either –
     (i) Any one person, or more than one person acting as a group (as defined
in Treasury Regulation Section 1.409A-3(i)(5)(v) or any successor regulation),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company

14



--------------------------------------------------------------------------------



 



possessing 30 percent or more of the total voting power of the stock of the
Company; or
     (ii) a majority of members of the Company’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election was not
endorsed by a majority of the members of the Company’s Board of Directors prior
to the date of the appointment or election.
     In the absence of an event described in paragraph (i) or (ii), a change in
the effective control of a Company will not have occurred.
     (d) Change in the Ownership of a Substantial Portion of the Company’s
Assets. For purposes of Section 4.9 and this Section 4.10, a change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
     (e) Exclusion of Transfers to Related Parties. There is no Change in
Control Event under this Subsection 4.10(d) when there is a transfer to an
entity that is controlled by the shareholders of the Company immediately after
the transfer, as provided in this paragraph. A transfer of assets by the Company
is not treated as a change in the ownership of such assets if the assets are
transferred to
     (i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
     (ii) An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;
     (iii) A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Company; or
     (iv) An entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph
(iii).
For purposes of this paragraph and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the transferor corporation has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
transferor corporation after the

15



--------------------------------------------------------------------------------



 



transaction is not treated as a change in the ownership of the assets of the
transferor corporation.
ARTICLE V
AMENDMENT, TERMINATION AND INTERPRETATION
     5.1. Amendment and Termination. The Company reserves the right, by action
of the Board, to amend, modify or terminate, either retroactively or
prospectively, any or all of the provisions of this Plan without the consent of
any Employee or beneficiary; provided, however, that no such action on its part
shall adversely affect the rights of an Employee and his beneficiaries without
the consent of such Employee (or his beneficiaries, if the Employee is deceased)
with respect to any benefits accrued prior to the date of such amendment,
modification, or termination of the Plan if the Employee has at that time a
non-forfeitable right to benefits under a funded, defined benefit pension plan
sponsored by the Company.
     Notwithstanding the foregoing, effective on and after January 1, 2005, no
payment of benefits under this Plan (other than Grandfathered Benefits) to any
Employee or beneficiary shall be accelerated as the result of any termination or
amendment of the Plan except to the extent that (a) the Plan is being terminated
with the explicit approval of a U.S. bankruptcy court pursuant to
Section 503(b)(1)(A) of the U.S. Bankruptcy Code, (b) the Company is terminating
the Plan as a result of a Change in Control Event (as defined in Section 4.10
above) within the period beginning 30 days prior to and ending 12 months after
the effective date of the Change in Control Event, or (c) such accelerated
payment may otherwise be permitted under Treasury Regulation Section
1.409A-3(j)(5).
     5.2. Interpretation. The Plan Administrator shall have the discretionary
authority to interpret the Plan and to decide any and all matters arising
hereunder; including but not limited to the right to remedy possible
ambiguities, inconsistencies or omissions by general rule or particular decision
In addition, any interpretations and decisions made by the Plan Administrator
shall be final, conclusive and binding upon the persons who have or who claim to
have any interest in or under the Plan.
     5.3 Impact of Bankruptcy Reorganization. Effective on and after March 3,
2006, no benefits shall be paid to any Employee under this Plan except to the
extent that payment of such benefit (a) has been expressly approved by the US
Bankruptcy Court or (b) is permitted by the terms of the Company’s Chapter 11
Plan of Reorganization. To the extent a participating Employee would otherwise
have been entitled to receive a benefit payment under this Plan during 2006 or
2007, but the Company was not able to complete such payment by reason of the
restrictions on payment of unsecured claims imposed on the Company as a result
of its bankruptcy filing, the participant shall be entitled to receive a payment
from the Company in settlement of any and all claims the participant may have
with respect to such benefit, at the time and in the manner prescribed by the
terms of the Plan of Reorganization confirmed by the U.S. Bankruptcy Court.

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Dana Corporation has executed this amended and
restated Plan as of this 13th day of November, 2007.

                          DANA CORPORATION    
 
               
 
      By: /s/ R B Priory        
 
         
 
    /s/ V P Boyd
 
             
 
Witness
               

17